March 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         BONNIE ESPARZA, Appellant

NO. 14-13-00136-CV                          V.

                  DOW CORNING CORPORATION, Appellee
                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Bonnie Esparza.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.